     Ronald D. Green, NV Bar # 7360
 1   LaTeigra C. Cahill, NV Bar # 14352
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, NV 89117
     Telephone: 702-420-2001
 4   Facsimile: (305) 437-7662
     ecf@randazza.com
 5

 6   Maurice B. VerStandig, Admitted Pro Hac Vice
     THE VERSTANDIG LAW FIRM, LLC
 7   9812 Falls Road, #114-160
     Potomac, Maryland 20854
 8   Telephone: (301) 444-4600
     Facsimile: (301) 576-6885
 9
     mac@mbvesq.com
10
     Attorneys for Plaintiffs
11   Krystal Johnson, Shannon DeLelle,
     Crystal Honeck, Dusty Dangerfield,
12   Jennifer Wakuzawa-Kida,
     Sarah Pascoe, Elizabeth Spangler, and
13
     Shannon Thompson
14

15                                UNITED STATES DISTRICT COURT
16                                      DISTRICT OF NEVADA

17
     KRYSTAL JOHNSON, on behalf of herself               Case No. 2:18-cv-02361-MMD-NJK
18   and all others similarly situated, an individual,
     et al.                                              STIPULATION AND ORDER TO
19                                                       EXTEND TIME FOR PLAINTIFFS TO
                    Plaintiffs,                          REPLY TO DEFENDANTS’
20                                                       OPPOSITION TO PLAINTIFFS’
                                                         MOTION FOR CONDITIONAL CLASS
            vs.
21                                                       CERTIFICATION (ECF NO. 33)

22   INTU, a Nevada corporation, et al.

23                  Defendant.
24

25          On April 10, 2019, Plaintiffs Krystal Johnson, Shannon DeLelle, Crystal Honeck, Dusty
26   Dangerfield, Jennifer Wakuzawa-Kida, Sarah Pascoe, Elizabeth Spangler, and Shannon
27
                                                   -1-
28
        Stipulation and Order to Extend Time for Plaintiffs to Reply to Defendants’ Opposition to
                   Plaintiffs’ Motion for Conditional Class Certification (ECF No. 33)
 1   Thompson (collectively, “Plaintiffs”) filed a Motion for Conditional Class Certification [ECF

 2   24]. On May 24, INTU Corporation and Deanna Edwards (collectively, “Defendants”) filed an

 3   opposition thereto [ECF 33]. Under the Local Rules, the Plaintiffs are to file their reply to the

 4   Defendants’ opposition by response to Plaintiffs’ Motion on May 31, 2019. See Local Rule 7-

 5   2(b).

 6

 7           Plaintiffs and Defendants, by and through their counsel of record, hereby stipulate and

 8   agree that Plaintiffs shall have an extension from May 31, 2019, until June 14, 2019, to file a

 9   reply to the opposition of the Defendants to the Plaintiffs’ Motion for Conditional Class

10   Certification. This is Plaintiffs’ first request for such an extension.
     DATED: May 29, 2019                          RANDAZZA LEGAL GROUP, PLLC
11

12

13                                              By           /s/ Maurice B. Verstandig
                                                     Ronald D. Green, Nevada Bar No. 7360
14                                                   LaTeigra C. Cahill, Nevada Bar No. 14352
                                                     2764 Lake Sahara Drive, Suite 109
15
                                                     Las Vegas, Nevada 89117
16                                                   Tel. (702) 420-2001

17                                                   Maurice B. Verstandig, Admitted Pro Hac Vice
                                                     THE VERSTANDIG LAW FIRM, LLC
18                                                   9812 Falls Road, #114-160
                                                     Potomac, Maryland 20854
19
                                                     Tel. (301) 444-4600
20
                                                     Attorneys for Plaintiffs, Krystal Johnson,
21                                                   Shannon DeLelle, Crystal Honeck, Dusty
                                                     Dangerfield, Jennifer Wakuzawa-Kida, Sarah
22                                                   Pascoe, Elizabeth Spangler, and Shannon
23                                                   Thompson

24

25

26
             [signatures continued on next page]
27
                                                   -2-
28
        Stipulation and Order to Extend Time for Plaintiffs to Reply to Defendants’ Opposition to
                   Plaintiffs’ Motion for Conditional Class Certification (ECF No. 33)
 1
     DATED: May 29, 2019                     PAYNE & FEARS LLP
 2

 3

 4                                           By:           /s/ Sarah J. Odia
                                                   Sarah J. Odia, Nevada Bar No. 11053
 5                                                 6385 S. Rainbow Blvd., Suite 220
                                                   Las Vegas, Nevada 89118
 6                                                 Tel. (702) 851-0300
 7
                                                   Attorneys for Defendants INTU Corporation and
 8                                                 Deanna Edwards and Counterclaimant INTU
                                                   Corporation
 9

10

11

12

13

14

15                                              ORDER
16
     IT IS SO ORDERED: Plaintiffs shall have an extension from May 31, 2019, until June 14,
17   2019, to file a reply to the opposition of the Defendants to the Plaintiffs’ Motion for
     Conditional Class Certification.
18

19   DATED: May 30, 2019

20
                                                UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
                                                   -3-
28
        Stipulation and Order to Extend Time for Plaintiffs to Reply to Defendants’ Opposition to
                   Plaintiffs’ Motion for Conditional Class Certification (ECF No. 33)
